DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the correspondence and amended claims filed on 6/11/2021.

     Response to Arguments
	Examiner acknowledges the amended Abstract filed on 6/11/2021. Objection to Abstract is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Boehm on 26 August 2021.


IN THE CLAIMS:
Claim 1. (Currently Amended) A gas turbine engine comprising: 

an oil pump operatively connected to the fan by a main input drive gear, the main input drive gear rotating when the fan 
a gear train intermediate the main input drive gear and the oil pump, the gear train including a first pinion gear and a second pinion gear, the first pinion gear and the second pinion gear each in contact with and directly driven by the main input drive gear, the first pinion gear driving a first gear through a first clutch, the second pinion gear driving a second gear through a second clutch, the first gear and the second gear in contact with each other; 
wherein the first clutch transmits rotation from the first pinion gear to the first gear when the fan is rotating in the first direction, the first clutch not transmitting rotation from the first pinion gear to the first gear when the fan is rotating in the second direction; 
wherein the second clutch does not transmit rotation from the second pinion gear to the second gear when the fan is rotating in the first direction, the second clutch transmitting rotation from the second pinion gear to the second gear when the fan is rotating in the second direction.  

Claim 2. (Original) The gas turbine engine of claim 1, wherein the oil pump is rotatable about a common axis with the first pinion gear.  

Claim 3. (Original) The gas turbine engine of claim 1, wherein the oil pump is rotatable about a common axis with the second pinion gear.  

Claim 4. (Original) The gas turbine engine of claim 1, wherein said first and second clutches are sprag clutches.  

Claim 5. (Original) The gas turbine engine of claim 1, wherein the gear train is operable to allow the engine to operate under windmill conditions in the air for 90 minutes or longer.  
	
Claim 6. (Original) The gas turbine engine of claim 1, wherein the gas turbine engine is operable to fly under negative gravity conditions for at least 20 seconds.  

Claim 7. (Original) The gas turbine engine of claim 1, wherein the gear train is operable indefinitely on the ground when windmilling with wind speeds below 85 mph or less.  

Claim 8. (Currently Amended, No Longer Withdrawn) An oil pump gear train assembly [[for]] of a gas turbine engine having a fan driven by a fan drive turbine through a gear reduction, the assembly comprising: 
an oil pump operatively connected to the fan by a main input drive gear, the main input drive gear rotating when the fan rotates in either a first direction or a second direction of the fan; and 
a gear train intermediate the main input drive gear and the oil pump, the gear train comprising:

a second pinion gear in contact with, and directly driven by, the main input drive gear; 
a first gear driven by the first pinion gear through a first clutch; and 
a second gear driven by the second pinion gear through a second clutch, the first gear and the second gear in contact with each other; 
wherein the first clutch transmits rotation from the first pinion gear to the first gear when the fan is rotating in the first direction, the first clutch not transmitting rotation from the first pinion gear to the first gear when the fan is rotating in the second direction; 4 
102526US01 (U421419US)wherein the second clutch does not transmit rotation from the second pinion gear to the second gear when the fan is rotating in the first direction, the second clutch transmitting rotation from the second pinion gear to the second gear when the fan is rotating in the second direction.  

Claim 9. (No Longer Withdrawn) The oil pump gear train of claim 8, wherein the oil pump is rotatable about a common axis with the first pinion gear.  

Claim 10. (No Longer Withdrawn) The oil pump gear train of claim 8, wherein the oil pump is rotatable about a common axis with the second pinion gear.  

Claim 11. (No Longer Withdrawn) The oil pump gear train of claim 8, wherein said first and second clutches are sprag clutches.  

Claim 12. (No Longer Withdrawn) The oil pump gear train of claim 8, wherein the gear train is operable to allow the engine to operate under windmill conditions in the air for 90 minutes or longer.  

Claim 13. (No Longer Withdrawn) The oil pump gear train of claim 8, wherein the gas turbine engine is operable to fly under negative gravity conditions for at least 20 seconds.  

Claim 14. (No Longer Withdrawn) The oil pump gear train of claim 8, wherein the gear train is operable indefinitely on the ground when windmilling with wind speeds below 85 mph or less.

Restriction/Rejoinder
3.	Claims 1-7 are allowable. The restriction requirement between Inventions I & II as set forth in the Office action mailed on November 24, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby fully withdrawn. 
Claims 8-14, directed to non-elected Invention II are no longer withdrawn from consideration. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

                  	     Allowable Subject Matter
Claims 1 - 14 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberto T. Igue whose telephone number is (303)297-4389.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ROBERTO TOSHIHARU IGUE/Examiner, Art Unit 3741                                                                                                                                                                                                        
/JASON H DUGER/Primary Examiner, Art Unit 3741